SHARE PURCHASE AGREEMENT
 
THIS SHARE PURCHASE AGREEMENT (the "Agreement") is effective as of the date this
agreement is signed by all parties.


BETWEEN


FULLEAD OVERSEAS LIMITED
Palm Grove House, P.O. Box 438, Road Town,
Tortola, British Virgin Islands
 
(“Fullead”)
AND


PROTECWERX INC.
800 Fifth Avenue, Suite 4100
Seattle, Washington 98104


("PWRX")
 


 
WHEREAS:
 
A.  
Fullead wishes to acquire a controlling interest of PWRX, a company quoted on
the OTCBB under the symbol PWRX.OB for total consideration of US$65,000.

 
THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:
 
1.
PWRX represents that currently there are 38,043,000 common shares issued and
outstanding and no other securities issued or outstanding.

 
2.
Fullead shall subscribe for a private placement of newly issued 32,500,000
common shares of PWRX for a price of US$65,000.

 
3.
It shall be a condition precedent to closing and this Agreement being effective
that:

 

 
a) 
Fullead shall deposit US$65,000 into PWRX’s lawyer’s trust account to be held
until closing; and

 

 
b) 
30,800,000 common shares of PWRX shall be cancelled.

 
 
1

--------------------------------------------------------------------------------

 
 
 
4.
At closing:

 
 
a)
all outstanding liabilities (including but not limited to contingent
liabilities) of PWRX shall be extinguished (using $15,000 of this $65,000
private placement with $10,000 being transferred to repay a currently
outstanding shareholder loan);

 
 
b)
$50,000 of this private placement shall be transferred to PWRX’s lawyer as an
initial payment for a $75,000 flat fee for all legal work related to the change
of control and any upcoming merger; and

 
 
c)
the number of members of the Board of Directors of PWRX shall be increased to 2,
and Darrin Zinger shall appoint as a director an individual designated by
Fullead, and then shall resign as an officer and director of PWRX.



5.
No amendment.  This Agreement may not be amended without the written consent of
each party hereto.



6.
Presumption.  This Agreement or any section thereof shall not be construed
against any party due to the fact that said Agreement or any section thereof was
drafted by said party.



7.
Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Offer.



8.
Further Action.  The parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Offer.



9.
Good Faith, Cooperation and Due Diligence.  The parties hereto covenant, warrant
and represent to each other good faith, complete cooperation, due diligence and
honesty in fact in the performance of all obligations of the parties pursuant to
this Offer.  All promises and covenants are mutual and dependent.



10.
Savings Clause.  If any provision of this Offer, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Offer, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.



11.
Assignment.  This Agreement may not be assigned by either party hereto without
the written consent of the other, but shall be binding upon the successors of
the parties.



12.
Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, to the party to be notified.  Notice to each party
shall be deemed to have been duly given upon delivery, personally or by courier,
addressed to the attention of the officer at the address set forth heretofore,
or to such other officer or addresses or by such other means as either party may
designate, upon at least five days written notice, to the other party.



13.
Entire Offer.  This Agreement and the attached Exhibit A contain the entire
understanding and Agreement among the parties. There are no other Offers,
conditions or representations, oral or written, express or implied, with regard
thereto. This Agreement may be amended only in writing signed by all parties.

 
 
2

--------------------------------------------------------------------------------

 
 
14.
Waiver.  A delay or failure by any party to exercise a right under this Offer,
or a partial or single exercise of that right, shall not constitute a waiver of
that or any other right.

 
15.
Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Offer.  In the event that the document is signed by one party and faxed
to another the parties agree that a faxed signature shall be binding upon the
parties to this Agreement as though the signature was an original.

 
16.
Counsel.  The parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.

 
17.
Termination.  If the funds contemplated by Section 2(a) of this Agreement are
not deposited into the PWRX’s counsel’s trust account by July 10, 2009 this
Agreement will automatically terminate.





FULLEAD OVERSEAS LIMITED


Per: /s/ Li Bin
Authorized Signatory
Date: July 2, 2009







 
PROTECWERX INC.
 


Per: /s/ Darrin Zinger
Darrin Zinger, CEO
Date: July 2, 2009







 
3

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
Protecwerx Inc.
SUBSCRIPTION AGREEMENT
(THE “AGREEMENT”)


The undersigned subscriber (the “Subscriber”) hereby subscribes for and agrees
to purchase 32,500,000 common shares (the “Shares”) of Protecwerx Inc. Inc. (the
“Company”) at US$0.002 per share (the “Shares”) for aggregate proceeds of
US$65,000 (the “Funds”), all on the terms and subject to the conditions set
forth in Schedule “A” attached hereto.


EXECUTION BY SUBSCRIBER
 
G23999331                                                          
Tax ID or social insurance number
 
Fullead Overseas Limited                                 
Name of Subscriber
 
 
 
/s/ Li Bin                                                             
Signature of Individual Subscriber or Authorized Signatory of Subscriber (if
Subscriber is not an individual)
 
 
________________________________________                                                          
Number and type of securities of the Company directly and indirectly held by the
Subscriber
 
 
Palm Grove House, P.O. Box 438, Road Town, Tortola, British Virgin Islands
Address of Subscriber
________________________________________ 
 
Li Bin                                                         
                                                                
Name of Contact Person, if Subscriber not an individual
 
________________________________________                                                              
Telephone Number of Subscriber or Contact Person
 
________________________________________                                                                
Facsimile Number of Subscriber or Contact Person

 
Executed by the Subscriber this 2nd day of July, 2009.
 
Please complete the following section if you require the certificate(s)
representing the Shares to appear in the name of an intermediary, such as your
broker, or require the certificate(s) delivered to an address other than that
shown above.
 
REGISTRATION INSTRUCTIONS
DELIVERY INSTRUCTIONS
 
_____________________________________
Name to appear on certificate(s)
 
___________________________________
Name and account reference, if applicable
 
_____________________________________
Account reference, if applicable
 
___________________________________
Contact Person
 
_____________________________________ 
Address of Intermediary
 
_____________________________________
 
 
___________________________________
Address for Delivery
 
___________________________________
 

 
ACCEPTED by the Company this 7th day of July, 2009.
 
Per: /s/ Darrin Zinger 
President
 
 
 
4

--------------------------------------------------------------------------------

 
 




 
Schedule “A”
 
In consideration of the covenants and agreements herein, and the payment of one
dollar made by each party to the other, the receipt and sufficiency of which is
acknowledged by each party, the parties agree as follows:
 
Delivery of Documents and Funds
 
The Subscriber hereby delivers to the Company:
 
1.  
a completed and executed copy of this Agreement; and

 
2.  
a certified check or bank draft for the Funds made payable to counsel for
Protecwerx Inc., or confirmation of wire transfer delivered in trust for the
benefit of Protecwerx Inc.

 
Closing
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place as subscriptions are received by the Company.  
 
At Closing, the Company will deliver to the Subscriber the certificates
representing the Shares purchased by the Subscriber registered in the name of
the Subscriber or as directed on the cover page of this Agreement.
 
Subscriber’s Representations, Warranties, Covenants, Acknowledgements and
Agreements
 
1.  
The Subscriber represents and warrants to the Company, and acknowledges that the
Company is relying on these representations and warranties to, among other
things, ensure that it is complying with all of the applicable securities
legislation, that:

 
(a)  
the Subscriber is purchasing as principal and is either :  

 
(i)  
not a U.S. person and is not acquiring the Shares for the account or benefit of
any U.S. person; OR

 
(ii)  
a U.S. person who is purchasing the Shares in a transaction that does not
require registration under the U.S. Securities Act.

 
(b)  
if the Subscriber is a resident of an “International Jurisdiction” (which means
a jurisdiction other than the U. S.), then:

 
(i)  
the Subscriber is knowledgeable of, or has been independently advised as to, the
applicable securities legislation of the International Jurisdiction which would
apply to this subscription, if there are any;

 
(ii)  
the Subscriber is purchasing the Shares pursuant to exemptions under the
securities legislation of that International Jurisdiction or, if such is not
applicable, the Subscriber is permitted to purchase the Shares under the
applicable securities legislation of the International Jurisdiction without the
need to rely on exemptions; and

 
(iii)  
the applicable securities legislation does not require the Company to make any
filings or seek any approvals of any kind whatsoever from any regulatory
authority of any kind whatsoever in the International Jurisdiction; and the
Subscriber will, if requested by the Company, deliver to the Company a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (ii) and (iii) above
to the satisfaction of the Company, acting reasonably;

 
 
5

--------------------------------------------------------------------------------

 
 
 
(c)  
if the Subscriber is a U.S. Person (as defined under Regulation S promulgated
under the United States Securities Act of 1933, as amended (the “U.S. Securities
Act”), which definition includes an individual resident in the United States and
an estate or trust of which any executor or administrator or trustee,
respectively, is a U.S. Person), then:

 
(i)  
the Subscriber understands that the Shares have not been and will not be
registered under the U.S. Securities Act or any applicable state securities
laws, and that the sale contemplated hereby is being made in reliance on an
exemption from registration pursuant to Section 4(6) of the U.S. Securities Act
to accredited investors (as that term is defined in Rule 501(a) of Regulation D
under the U.S. Securities Act, (an “Accredited Investor”)); AND

 
(ii)  
the Subscriber agrees that if it decides to offer, sell or otherwise transfer
any of the Shares, it will not offer, sell or otherwise transfer any of such
Shares directly or indirectly, unless:

 
(A)  
the Company’s securities are publicly traded on a national securities exchange,
the Nasdaq Stock Market or the OTC Bulletin Board; or

 
(B)  
the Company consents, in its sole discretion, in writing to such transfer and
the transfer is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the U.S. Securities Act
(“Regulation S”) (or such successor rule or regulation then in effect), if
applicable, and in compliance with applicable state securities laws and it has
prior to such sale furnished to the Company an opinion of counsel, in a form
reasonably satisfactory to the Company regarding compliance with Rule 904 and
any applicable state securities laws; or the transfer is made pursuant to an
exemption from the registration requirements under the U.S. Securities Act
provided by Rule 144A or 144 thereunder, if available, and in accordance with
any applicable state securities laws and it has prior to such sale furnished to
the Company an opinion of counsel, in a form reasonably satisfactory to the
Company regarding compliance with Rule 144A or 144, as applicable, and any
applicable state securities laws; AND

 
(iii)  
the Subscriber understands and acknowledges that upon the issuance thereof, and
until such time as the same is no longer required under applicable requirements
of the U.S. Securities Act or applicable state securities laws, the certificates
representing the Shares shall bear, the following legends:

 
If the Subscriber is not a U.S. resident:
 
“THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION
TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION
S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”).
 
NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933
ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE
OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED
HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF
REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN
EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.  IN
ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.  “UNITED STATES” AND “U.S. PERSON” ARE
AS DEFINED BY REGULATION S UNDER THE 1933 ACT.”
 
If the Subscriber is a U.S. resident:
 
“NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR ANY U.S. STATE
SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR SOLD, DIRECTLY
OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO U.S. PERSONS
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS.  IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT.  “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT.”
 
and if the Shares are being sold outside of the United States in accordance with
Rule 904 of Regulation S, the legend Regulations S legend may be removed by
providing a declaration to the Company’s registrar and transfer agent in such
form as the Company may prescribe, including an opinion of counsel that such
sale complies with the requirements of the U.S. Securities Act;
 
 
6

--------------------------------------------------------------------------------

 
 
(d)  
the Subscriber acknowledges that:

 
(i)  
no securities commission or similar regulatory authority has reviewed or passed
on the merits of the Shares;

 
(ii)  
there is no government or other insurance covering the Shares;

 
(iii)  
there are risks associated with the purchase of the Shares;

 
(iv)  
there are restrictions on the Subscriber’s ability to resell the Shares and it
is the responsibility of the Subscriber to find out what those restrictions are
and to comply with them before selling the Shares;

 
(v)  
the Subscriber is restricted from using certain of the civil remedies available
under the applicable securities legislation;

 
(vi)  
the Subscriber may not receive information that might otherwise be required to
be provided to the Subscriber under the applicable securities legislation if the
exemptions were not being used;

 
(vii)  
the Company is relieved from certain obligations that would otherwise apply
under the applicable securities legislation if the exemptions were not being
used; and

 
 (e)  
the Subscriber is subscribing for the Shares as principal for its own account
and not for the benefit of any other person (within the meaning of applicable
securities laws) and not with a view to resale or distribution of all or any of
the Shares or, if it is not subscribing as principal, it acknowledges that the
Company may be required by law to disclose to certain regulatory authorities the
identity of each beneficial Subscriber for the Shares for whom it is acting;

 
(f)  
the Shares are subject to a number of resale restrictions, including a
restriction on trading.  Until the restriction on trading expires, the
Subscriber will not be able to trade the Shares unless the Shares are registered
or the Subscriber complies with an exemption from the prospectus requirements;

 
(g)  
the offer and sale of these Shares was not accomplished by an advertisement or
other general solicitation (and the Subscriber has not attended any seminar or
meeting whose attendees have been invited by general solicitation or general
advertisement) and the Subscriber was not induced to purchase the Shares as a
result of any advertisement or general solicitation made by the Company; and

 
(h)  
if the Subscriber is a corporation, the Subscriber is a valid and subsisting
corporation and was not organized for the purpose of acquiring the Shares, has
the necessary corporate capacity and authority to execute and deliver this
Agreement and to observe and perform its covenants and obligations hereunder and
has taken all necessary corporate action in respect thereof, or, if the
Subscriber is an individual, a partnership, syndicate, trust or other form of
unincorporated organization, the Subscriber has the necessary legal capacity and
authority to execute and deliver this Agreement and to observe and perform its
covenants and obligations hereunder and has obtained all necessary approvals in
respect thereof, and, in either case, upon the Company executing and delivering
this Agreement, this Agreement will constitute a legal, valid and binding
contract of the Subscriber enforceable against the Subscriber in accordance with
its terms and neither the agreement resulting from such acceptance nor the
completion of the transactions contemplated hereby conflicts with, or will
conflict with, or results, or will result, in a breach or violation of any law
applicable to the Subscriber, any constating documents of the Subscriber or any
agreement to which the Subscriber is a party or by which the Subscriber is
bound; and

 
 
7

--------------------------------------------------------------------------------

 
 
 
2.  
this subscription is given for valuable consideration and may not be withdrawn
or revoked by the Subscriber;

 
3.  
the Company may for any reason, at any time before acceptance of this Agreement,
terminate the offering of Shares and, upon termination, the Company will return
the Funds to the Subscriber without interest or deduction;

 
4.  
the Shares will be subject to the following resale or transfer restrictions:

 
(a)  
the Subscriber will not be able to resell, assign or otherwise dispose of the
Shares unless they are subsequently distributed under a prospectus, registration
statement or in compliance with all applicable resale restrictions;

 
(b)  
the Company may be required to legend the certificates representing the Shares
regarding these and any other restrictions on resale; and

 
5.  
the Subscriber will not resell, assign or otherwise dispose of the Shares other
than in accordance with all applicable securities legislation and the
requirements of any exchange or over-the-counter market upon which any
securities of the Company are then listed;

 
6.  
the Subscriber’s investment in the Shares is speculative and involves a high
degree of risk, substantial financing for the Company may be required in the
future, and there is no assurance that any such additional financing can be
obtained;

 
7.  
the Subscriber is able to bear the economic risks of an investment in the
Shares, including, without limiting the generality of the foregoing, the risk of
losing part or all of the Funds, and the inability to sell, convert, exchange or
transfer the Shares at a price which would enable the Subscriber to recoup his,
her or its investment in the Shares;

 
8.  
other than any persons to whom the Company has agreed to pay a brokerage or
finder’s fee, there is no person acting or purporting to act in connection with
the transactions contemplated herein who is entitled to any brokerage or
finder’s fee.  If any person establishes a claim that any fee or other
compensation is payable in connection with this subscription for the Shares, the
Subscriber covenants to indemnify and hold harmless the Company with respect
thereto and with respect to all costs reasonably incurred in the defence
thereof;

 
9.  
the Subscriber, and each beneficial person for whom it is contracting hereunder,
have been advised to consult their own legal advisors with respect to trading in
the Shares and with respect to the resale restrictions imposed by the securities
laws of the state in which the Subscriber resides, the U.S. Securities Act and
the rules and regulations thereunder, and any other applicable securities laws,
and acknowledges that no representation has been made respecting the applicable
hold periods or other resale restrictions applicable to such securities which
restrict the ability of the Subscriber (or others for whom it is contracting
hereunder) to resell such securities, that the Subscriber (or others for whom it
is contracting hereunder) is solely responsible to find out what these
restrictions are and the Subscriber is solely responsible (and the Company is
not in any way responsible) for compliance with applicable resale restrictions
and the Subscriber is aware that it (or beneficial persons for whom it is
contracting hereunder) may not be able to resell such securities except in
accordance with limited exemptions under the securities laws (including the U.S.
Securities Act) and other applicable securities laws;

 
10.  
the Subscriber will execute, deliver, file and otherwise assist the Company in
filing, any report, undertaking or document with respect to the purchase, sale,
conversion or exchange of the Shares as required by counsel for the Company;

 
 
8

--------------------------------------------------------------------------------

 
 
11.  
the Subscriber hereby authorizes the Company to correct any minor errors in, or
complete any minor information missing from, any document which has been
executed by the Subscriber and delivered to the Company with respect to this
Subscription;

 
12.  
if, for any reason, the offering of Shares is terminated or the Subscriber’s
subscription is rejected, the Subscriber will have no claims against the
Company, its directors and officers, shareholders, agents, advisors, and
affiliates and shall have no interest in the Company or in any property or
assets of the Company;

 
13.  
Subscriber acknowledges that there are risks associated with the purchase of and
investment in the Shares and the Subscriber, and each beneficial person for whom
it is contracting hereunder, is knowledgeable, sophisticated and experienced in
business and financial matters and is capable of evaluating the merits and risks
of an investment in the Shares, fully understands the restrictions on resale of
the Shares and is able to bear the economic risk of an investment in the Shares;

 
14.  
the Subscriber is familiar with the aims and objectives of the Company and the
proposed use of the proceeds received by the Company from the sale of the Shares
and is aware of the risk and other characteristics of an investment in the
Shares;

 
15.  
in evaluating the merits and risks of an investment in the Shares, the
Subscriber has relied solely upon the advice of his, her or its legal, tax and
investment advisors and not any oral or written statement made by, or on behalf
of, the Company or its advisors;

 
16.  
THE SUBSCRIBER IS RESPONSIBLE FOR OBTAINING HIS, HER OR ITS OWN LEGAL,
INVESTMENT AND TAX ADVICE;

 
17.  
the Company may pay a commission or fee in respect of the sale of the Shares;

 
18.  
the Subscriber and each beneficial person for whom it is acting is a resident in
the jurisdiction set out on the face page of this Agreement.  Such address was
not created and is not used solely for the purpose of acquiring the Shares and
the Subscriber and any beneficial person was solicited to purchase in such
jurisdiction and is acquiring the Shares for its own account or for the account
of another Accredited Investor (as defined in Rule 501(a) of Regulation D under
the U.S. Securities Act) over which the Subscriber exercises sole investment
discretion, and as to which the Subscriber has the authority to make the
statements set forth in this Agreement, in each case not with a view to, or for
offer or sale in connection with, any resale, distribution or other disposition
of the Shares in any transaction that would be in violation of the U.S.
Securities Act or applicable state securities laws; and

 
19.  
The Subscriber, if an individual, is at least 18 years of age.  If Subscriber is
an association or entity, each individual member of the association or entity is
at least 18 years of age.  If Subscriber is acquiring the Shares for the account
of another person, such person, if an individual is at least 18 years of age, or
if such person is an association or entity, each individual member of the
association or entity is over 18 years of age.

 
 
9

--------------------------------------------------------------------------------

 
 
Reliance Upon Representations, Warranties, Covenants, Acknowledgements and
Agreements
 
The Subscriber acknowledges that the representations, warranties, covenants,
acknowledgements and agreements contained in this Agreement are made with the
intent that they may be relied upon by the Company, and the Subscriber hereby
agrees to indemnify the Company, its officers, directors, employees and agents
against all losses, claims, costs, expenses and damages or liabilities which
they may suffer or incur caused or arising from their reliance thereon.  The
Subscriber covenants that the foregoing representations, warranties, covenants,
acknowledgements and agreements will be true at the time of execution of this
Agreement and at the date of issuance of the Shares and agrees that they shall
survive the purchase by the Subscriber of the Shares.
 
Representations and Warranties of the Company
 
The Company represents and warrants that:
 
(a)  
the Company is a valid and subsisting corporation duly incorporated and in good
standing under the laws of the jurisdiction in which it is incorporated;

 
(b)  
the Company is duly registered and licensed to carry on business in the
jurisdictions in which it carries on business or owns property where required
under the laws of those jurisdictions;

 
(c)  
the Company will reserve or set aside sufficient shares in its treasury to issue
the Shares and any shares of common stock resulting from exercising the
Warrants;

 
(d)  
the issue and sale of the Shares by the Company does not and will not conflict
with, and does not and will not result in a breach of, any of the terms of the
Company’s incorporating documents or any agreement or instrument to which the
Company is a party; and

 
(e)  
this Agreement has been or will be by the Closing, duly authorized by all
necessary corporate action on the part of the Company, and the Company has full
corporate power and authority to undertake the offering.

 
3  
Indemnity

 
The Subscriber agrees to indemnify and hold harmless the Company and its
directors, officers, employees, agents, advisers and shareholders from and
against any and all loss, liability, claim, damage and expense whatsoever
including, but not limited to, any and all fees, costs and expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, administrative proceeding or investigation commenced or threatened
or any claim whatsoever arising out of or based upon any representation or
warranty of the Subscriber contained herein or in any document furnished by the
Subscriber to the Company in connection herewith being untrue in any material
respect or any breach or failure by the Subscriber to comply with any covenant
or agreement made by the Subscriber herein or in any document furnished by the
Subscriber to the Company in connection herewith.
 
Costs
 
The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber, including any fees and disbursements of any advisor retained by
the Subscriber relating to the purchase of the Shares, shall be borne by the
Subscriber.
 
Survival
 
The representations, warranties, covenants, acknowledgements and agreements
contained in this Agreement shall survive the Closing and will continue in full
force and effect and be binding upon the Subscriber notwithstanding any
subsequent disposition by the Subscriber of the Shares.
 
 
 
10

--------------------------------------------------------------------------------

 
 
Enurement
 
This Agreement will enure to the benefit of and be binding upon the Subscriber
and the Company and their respective heirs, administrators, representatives,
successors and permitted assigns.
 
Assignment
 
This Agreement is not transferable or assignable.
 
Amendment
 
This Agreement may only be amended with the written consent of the Subscriber
and the Company.
 
Counterparts
 
This Agreement may be executed in as many counterparts as may be necessary and
by facsimile, each of such counterparts so executed will be deemed to be an
original and such counterparts together will constitute one and the same
instrument.
 
11